determinations in the first instance."). Accordingly, we

                             ORDER the petition DENIED.




                                                    Gibbons


                                                                PadA
                                                    Pickering
                                                                -      7
                 cc: Jonathan David Whitehead
                       Attorney General/Carson City




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e